330 S.W.3d 865 (2011)
Margaret A. DAMERON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72097.
Missouri Court of Appeals, Western District.
February 1, 2011.
Ellen H. Flottman, Columbia, MO, for appellant.
*866 Shaun J. Mackelprang and John M. Reeves, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JAMES M. SMART and THOMAS H. NEWTON, Judges.

ORDER
PER CURIAM.
Margaret Dameron appeals the denial of her Rule 24.035 motion, following her guilty plea and conviction on four drug-related charges. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment denying post-conviction relief.
AFFIRMED. Rule 84.16(b).